
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.52



THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


        This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), made and entered into as of April 15, 2004, is by and among LECG,
LLC, a California limited liability company (the "Borrower"), the banks which
are signatories hereto (each individually, a "Bank," and collectively, the
"Banks"), and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
one of the Banks, and as administrative agent for the Banks (in such capacity,
the "Agent")

RECITALS

        1.     The Agent, the Banks and the Borrower entered into an Amended and
Restated Credit Agreement dated as of March 31, 2003, as amended by a First
Amendment to Amended and Restated Credit Agreement dated as of August 18, 2003
and a Second Amendment to Amended and Restated Credit Agreement dated as of
November 12, 2003 (as amended, the "Credit Agreement").

        2.     The Borrower has informed the Agent that, pursuant to the LRTS
Purchase Documents (defined below), LECG Canada Ltd. ("LECG Canada") (LECG
Canada is a Subsidiary of the Borrower) wishes to consummate the following
transactions (collectively, the "LRTS Acquisition"): (a) the acquisition of all
of the stock of 1284845 Ontario Ltd., a corporation formed in accordance with
the Business Corporations Act (Ontario), 1284846 Ontario Ltd., a corporation
formed in accordance with the Business Corporations Act (Ontario), 1284847
Ontario Ltd., a corporation formed in accordance with the Business Corporations
Act (Ontario), 1284848 Ontario Ltd., a corporation formed in accordance with the
Business Corporations Act (Ontario), LRTS Holding Limited, a corporation formed
in accordance with the Business Corporations Act (Ontario), and LRTS
Investigations, Inc., a corporation formed in accordance with the Business
Corporations Act (Ontario), (b) the acquisition of all of the partnership
interests in Low Rosen Taylor Soriano Operating Company, a general partnership
formed under the laws of the Province of Ontario, and (c) the acquisition of
substantially all the operating assets of LRTS Limited Partnership, a limited
partnership formed under the laws of the Province of Ontario. The entities
referred to in the forgoing clauses (a), (b) and (c) are referred to herein as
the LRTS Entities.

        3.     The Borrower has requested that the Banks agree to amend certain
provisions of the Credit Agreement and the Banks have agreed to such amendments,
subject to the terms and conditions set forth in this Amendment.

AGREEMENT

        NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:

        Section 1.    Capitalized Terms.    Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement, unless the context shall otherwise require.

        Section 2.    Amendments.    The Credit Agreement is hereby amended as
follows:

        2.1   Definitions. The definitions of "Guaranties" and "Security
Agreements" contained in Section 1.1 of the Credit Agreement are deleted in
their entireties and the following definitions are inserted in such Section 1.1
in the appropriate alphabetical order:

        "Guaranties": The separate guaranties to be given by the Parent and,
after the consummation of the Non-TCEP Exchange, LECG Funding, and by certain
Subsidiaries in favor of the Agent and the Banks and in the form prescribed by
the Agent, as the same may be amended, restated or otherwise modified from time
to time.

--------------------------------------------------------------------------------






        "LRTS Acquisition": The acquisition by LECG Canada Ltd of (a) all of the
stock of 1284845 Ontario Ltd., a corporation formed in accordance with the
Business Corporations Act (Ontario), 1284846 Ontario Ltd., a corporation formed
in accordance with the Business Corporations Act (Ontario), 1284847
Ontario Ltd., a corporation formed in accordance with the Business Corporations
Act (Ontario), 1284848 Ontario Ltd., a corporation formed in accordance with the
Business Corporations Act (Ontario), LRTS Holding Limited, a corporation formed
in accordance with the Business Corporations Act (Ontario), and LRTS
Investigations, Inc., a corporation formed in accordance with the Business
Corporations Act (Ontario), (b) all of the partnership interests in Low Rosen
Taylor Soriano Operating Company, a general partnership formed under the laws of
the Province of Ontario, and (c) of substantially all the operating assets of
LRTS Limited Partnership, a limited partnership formed under the laws of the
Province of Ontario.

        "LRTS Purchase Documents": The Purchase Agreement dated as of March 26,
2004 by and among LECG Canada Ltd., the Parent, Low BV Trust, Rosen BV Trust,
Taylor BV Trust, Soriano BV Trust, Low LRTS Trust, Rosen LRTS Trust, LRTS
Limited Partnership, 1284455 Ontario Ltd., Robert Low, Howard Rosen, Richard
Taylor and Errol Soriano and any exhibits and schedules, and any documents or
instruments executed by LECG Canada or the Parent in connection with the
foregoing.

        "Security Agreements": The separate security agreements to be given by
the Parent, the Borrower, and after the consummation of the Non-TCEP Exchange,
by TCEP Funding, and by certain Subsidiaries in favor of the Agent for the
benefit of the Banks and in the form prescribed by the Agent, as the same may be
amended, restated or otherwise modified from time to time.

        2.2   Investments. Section 6.12 of the Credit Agreement is amended by
(a) deleting the clause "and" as it appears at the end of subsection (h) thereof
and by substituting in lieu thereof a semi-colon, (b) by deleting the period at
the end of subsection (i) thereof and substituting in lieu thereof the clause ";
and", and (c) by inserting the following new subsection (j) at the end thereof:

        (j)    the LRTS Acquisition and the other transactions contemplated by
the LRTS Purchase Documents.

        2.3   Indebtedness. Section 6.13 of the Credit Agreement is amended by
(a) deleting the clause "and" as it appears at the end of subsection (k) thereof
and by substituting in lieu thereof a semi-colon, (b) by deleting the period at
the end of subsection (l) thereof and by substituting in lieu thereof the clause
"; and", and (c) by inserting the following new subsection (m) at the end
thereof:

        (m)  Indebtedness consisting of "Earn Out Payments" payable under the
LRTS Purchase Documents, provided that neither the Borrower nor any Subsidiary
will make any such Earn Out Payments if any Event of Default is continuing or
would result therefrom.

        2.4   Schedule of Subsidiaries. Schedule 4.19 of the Credit Agreement is
hereby amended to read as set forth in Exhibit A hereto, which Exhibit A is
hereby made a part of the Credit Agreement as Schedule 4.19 thereto.

        Section 3.    Amendment to the Borrower Security
Agreement.    Schedule I to the Borrower's Security Agreement is hereby amended
to read as set forth in Exhibit B hereto, which Exhibit B is hereby made part of
such Security Agreement as Schedule I thereto.

        Section 4.    Effectiveness of Amendments.    The amendments contained
in this Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

        4.1   This Amendment, duly executed by the Borrower.

2

--------------------------------------------------------------------------------



        4.2   A Security Agreement, in the form of Exhibit C hereto, duly
executed by LECG Canada Holding, Inc., a California corporation ("Holding").

        4.3   A Guaranty, in the form of Exhibit D hereto, duly executed by
Holding.

        4.4   A Reaffirmation of Guaranty and Security Agreement, in the form of
Exhibit E hereto, duly executed by each of the Parent and LECG Funding.

        4.5   A copy of the company resolutions of the Borrower authorizing the
execution, delivery and performance of this Amendment certified as true and
accurate by its Secretary or Assistant Secretary, along with a certification by
such Secretary or Assistant Secretary (i) certifying that there has been no
amendment to the organizational documents of the Borrower since true and
accurate copies of the same were delivered to the Agent with a certificate of
the Secretary of the Borrower dated March 31, 2003, or, if any of such documents
have been amended, certifying that true and accurate copies of such documents
have been attached thereto, (ii) certifying as to true and accurate copies of
the resolutions of the governing body of the Borrower authorizing the execution
and delivery of this Amendment and each other document or instrument in
connection with this Amendment (collectively, the "Amendment Documents") to be
executed by the Borrower, and (iii) identifying each officer of the Borrower
authorized to execute the Amendment Documents, and, if specimens of such
officers' signatures were not previously provided to the Agent, certifying as to
specimens of such officers' signatures and such officers' incumbency in such
offices as such officers hold.

        4.6   A copy of the corporate resolutions of Holding authorizing the
execution, delivery and performance of Holding's Security Agreement and Guaranty
certified as true and accurate by its Secretary or Assistant Secretary, along
with a certification by such Secretary or Assistant Secretary (i) certifying as
to true and correct copies of the organizational documents of Holding,
(ii) certifying as to true and accurate copies of the resolutions of the
governing body of Holding authorizing the execution and delivery of Holding's
Guaranty and Security Agreement and each other document or instrument to be
executed by Holding in connection with this Amendment, and (iii) identifying
each officer of Holding authorized to execute Holding's Security Agreement and
Guaranty and any other instrument or agreement executed by Holding in connection
with this Amendment, and certifying as to specimens of such officer's signature
and such officer's incumbency in such offices as such officer holds.

        4.7   A certificate demonstrating pro forma compliance with Sections
6.15, 6.16, 6.17, 6.18 and 6.19 for the four fiscal quarters following the LRTS
Acquisition, certified by the Chief Financial Officer of the Borrower.

        4.8   A good standing certificate for Holding in the jurisdiction of its
organization, issued at a date acceptable to the Agent.

        4.9   UCC searches for Holding, issued as of a date acceptable to the
Agent.

        4.10 The Borrower shall have satisfied such other conditions as
specified by the Agent, including payment of all unpaid legal fees and expenses
incurred by the Agent through the date of this Amendment in connection with the
Credit Agreement, the Security Documents and the Amendment Documents.

        Section 5.    Reserved.    

        Section 6.    Representations, Warranties, Authority, No Adverse
Claim.    

        6.1   Reassertion of Representations and Warranties, No Default. The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties contained
in the Credit Agreement are true, correct and complete

3

--------------------------------------------------------------------------------



in all respects as of the date hereof as though made on and as of such date,
except for changes permitted by the terms of the Credit Agreement as amended by
this Amendment, (b) the facts stated in the Recital 2 hereof are true and
correct, (c) there will exist no Default or Event of Default under the Credit
Agreement as amended by this Amendment on such date which has not been waived by
the Banks, (d) true and accurate copies of the LRTS Purchase Documents have been
attached hereto as Exhibit F and have not been terminated and remain in full
force and effect, and (e) upon or prior to the effectiveness of this Amendment,
the LRTS Acquisition has been or will be consummated.

        6.2   Authority, No Conflict, No Consent Required. The Borrower
represents and warrants that the Borrower has the power and legal right and
authority to enter into the Amendment Documents and has duly authorized as
appropriate the execution and delivery of the Amendment Documents and other
agreements and documents executed and delivered by the Borrower in connection
herewith or therewith by proper company action, and none of the Amendment
Documents nor the agreements contained herein or therein contravenes or
constitutes a default under any agreement, instrument or indenture to which the
Borrower is a party or a signatory or a provision of the Borrower's articles of
organization, Bylaws or any other agreement or requirement of law, or results in
the imposition of any Lien on any of its property under any agreement binding on
or applicable to the Borrower or any of its property except, if any, in favor of
the Agent and the Banks. The Borrower represents and warrants that no consent,
approval or authorization of or registration or declaration with any Person,
including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Borrower of the Amendment
Documents or other agreements and documents executed and delivered by the
Borrower in connection therewith or the performance of obligations of the
Borrower therein described, except for those which the Borrower has made,
obtained or provided and as to which the Borrower has delivered certified copies
of documents evidencing each such action to the Agent and the Banks.

        6.3   No Adverse Claim. The Borrower warrants, acknowledges and agrees
that no events have been taken place and no circumstances exist at the date
hereof which would give the Borrower a basis to assert a defense, offset or
counterclaim to any claim of the Agent or the Banks with respect to the
Obligations.

        Section 7.    Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest.    The Agent, each Bank and the Borrower each
acknowledge and affirm that the Credit Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Credit Agreement, except as amended by this Amendment, shall remain
unmodified and in full force and effect. All references in any document or
instrument to the Credit Agreement are hereby amended and shall refer to the
Credit Agreement as amended by this Amendment. The Borrower confirms to the
Agent and the Banks that the Obligations are and continue to be secured by the
security interest granted by the Borrower in favor of the Agent and the Banks
under the Security Agreement, and all of the terms, conditions, provisions,
agreements, requirements, promises, obligations, duties, covenants and
representations of the Borrower under such documents and any and all other
documents and agreements entered into with respect to the obligations under the
Credit Agreement are incorporated herein by reference and are hereby ratified
and affirmed in all respects by the Borrower.

        Section 8.    Merger and Integration, Superseding Effect.    This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into this
Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment, shall control
with respect to the specific subjects hereof and thereof.

4

--------------------------------------------------------------------------------




        Section 9.    Severability.    Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Amendment, the other Amendment Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

        Section 10.    Successors.    The Amendment Documents shall be binding
upon the Borrower, the Agent and the Banks and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Agent and the Banks
and the successors and assigns of the Agent and the Banks.

        Section 11.    Legal Expenses.    As provided in Section 9.2 of the
Credit Agreement, the Borrower agrees to reimburse the Agent, upon execution of
this Amendment, for all reasonable out-of-pocket expenses (including attorney'
fees and legal expenses of Dorsey & Whitney LLP, counsel for the Agent) incurred
in connection with the Credit Agreement, including in connection with the
negotiation, preparation and execution of the Amendment Documents and all other
documents negotiated, prepared and executed in connection with the Amendment
Documents, and in enforcing the obligations of the Borrower under the Amendment
Documents, and to pay and save the Agent and the Banks harmless from all
liability for, any stamp or other taxes which may be payable with respect to the
execution or delivery of the Amendment Documents, which obligations of the
Borrower shall survive any termination of the Credit Agreement.

        Section 12.    Headings.    The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.

        Section 13.    Counterparts.    The Amendment Documents may be executed
in several counterparts as deemed necessary or convenient, each of which, when
so executed, shall be deemed an original, provided that all such counterparts
shall be regarded as one and the same document, and either party to the
Amendment Documents may execute any such agreement by executing a counterpart of
such agreement.

        Section 14.    Governing Law.    THE AMENDMENT DOCUMENTS SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT
TO CONFLICT OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

        [Remainder of page is intentionally left blank.]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.

    LECG, LLC
 
 
By:
/s/  J. GEOFFREY COLTON            

--------------------------------------------------------------------------------

J. Geoffrey Colton     Title: Director of Finance
 
 
U.S. BANK NATIONAL ASSOCIATION,
In its individual corporate capacity and as Agent
 
 
By:
/s/  ROBERT A. ROSATI            

--------------------------------------------------------------------------------

    Title: Vice President      

--------------------------------------------------------------------------------


 
 
LASALLE BANK NATIONAL ASSOCIATION
 
 
By:
/s/  PATRICK J. O'TOOLE            

--------------------------------------------------------------------------------

    Title: Vice President      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






EXHIBIT A TO THIRD AMENDMENT
TO CREDIT AGREEMENT


Schedule 4.19

Subsidiaries

(See Attached)

A-1

--------------------------------------------------------------------------------



GRAPHIC [g93878.jpg]

A-2

--------------------------------------------------------------------------------






EXHIBIT B TO
THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


Schedule I to Amended and Restated Security Agreement

Pledged Equity and Debt

        (Will be forwarded to you under separate cover when it is available.)

B-1

--------------------------------------------------------------------------------



Number               Common Shares
1
 
Incorporated Under the Laws of the State of California
March 16, 2004
 
5,000
 
 
LECG CANADA HOLDING, INC.
 
 
 
 
Authorized Common Stock: 10,000 Shares
 
 
 
 
SEE REVERSE SIDE FOR STATEMENT OF RESTRICTIONS
 
 
 
 
THIS CERTIFIES THAT LECG, LLC is the record holder of Five Thousand Common
Shares transferable only on the books of the corporation by the holder hereof in
person or by Attorney upon surrender of this Certificate properly endorsed or
assigned.
 
 
 
 
IN WITNESS WHEREOF, the said Corporation has caused this Certificate to be
signed by its duly authorized officers and its Corporate Seal to be hereunto
affixed this      day of            A.D. 2004.
 
 
 
 
/s/  DAVID KAPLAN      
 
 
 
/s/  MARVIN A. TENENBAUM          

--------------------------------------------------------------------------------

David Kaplan, President      

--------------------------------------------------------------------------------

Marvin A. Tenenbaum, Secretary


B-2

--------------------------------------------------------------------------------



NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS
WRITTEN UPON THE FACE OF THE CERTIFICATE, IN EVERY PARTICULAR, WITHOUT
ALTERATION OR ENLARGEMENT, OR ANY CHANGE WHATEVER

FOR VALUE RECEIVED                                          
                                          
                                               HEREBY SELLS, ASSIGNS AND
TRANSFERS UNTO                                          
                                          
                                               COMMON SHARES REPRESENTED BY THE
WITHIN CERTIFICATE AND DOES HEREBY IRREVOCABLY CONSTITUTE AND APPOINT
                                             ATTORNEY TO TRANSFER THE SAID UNITS
ON THE REGISTER OF THE WITHIN NAMED ORGANIZATION, WITH FULL POWER OF
SUBSTITUTION IN THE PREMISES.

DATED:                         , 2            

IN PRESENCE OF                                                   }
                                                  

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND QUALIFICATION UNDER THE APPLICABLE STATE OR OTHER JURISDICTION'S SECURITIES
LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER (THE "COMPANY") THAT
REGISTRATION OR QUALIFICATION IS NOT REQUIRED.

B-3

--------------------------------------------------------------------------------



Stock Power

        For Value Received, LECG, LLC does hereby sell, assign and transfer
unto                        Five Thousand (5,000) shares of the Common Stock of
LECG Canada Holding, Inc., a California corporation, standing in its name on the
books of the corporation and represented by Certificate No. 1, and does hereby
irrevocably constitute and appoint                attorney-in-fact to transfer
the said stock on the books of the corporation with full power of substitution
in the premises.

        Dated:                 , 2004

    LECG, LLC
 
 
By:
/s/  JOHN C. BURKE            

--------------------------------------------------------------------------------

John C. Burke
 
 
Its:
Chief Financial Officer

--------------------------------------------------------------------------------






EXHIBIT C TO
THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF
SECURITY AGREEMENT

        THIS SECURITY AGREEMENT, dated as of            ,        , is made and
given by LECG CANADA HOLDING, INC., a corporation organized under the laws of
the State of California (the "Grantor"), to U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the banks (the
"Banks") from time to time party to the Credit Agreement defined below (the
"Secured Party").

        RECITALS

        A.    LECG, LLC (the "Borrower"), the Secured Party, the Banks and
LaSalle Bank National Association, as documentation agent for the Banks have
entered into an Amended and Restated Credit Agreement dated as of March 31, 2003
(as the same has been and may hereafter be amended, supplemented, extended,
restated, or otherwise modified from time to time, the "Credit Agreement")
pursuant to which the Banks have agreed to extend to the Borrower certain credit
accommodations consisting of certain revolving loans and term loans.

        B.    Pursuant to a Guaranty dated concurrently herewith in favor of the
Secured Party and the Banks (as the same may be amended, supplemented, extended,
restated, or otherwise modified from time to time, the "Guaranty"), the Grantor
has absolutely and unconditionally guaranteed all of the Borrower's obligations
under the Credit Agreement.

        C.    It is a condition precedent to the obligation of the Banks to
continue credit accommodations pursuant to the terms of the Credit Agreement
that this Agreement be executed and delivered by the Grantor.

        D.    The Grantor is a wholly-owned subsidiary of the Borrower.

        E.    The Grantor finds it advantageous, desirable and in its best
interests to comply with the requirement that it execute and deliver this
Security Agreement to the Secured Party.

        NOW, THEREFORE, in consideration of the premises and in order to induce
the Banks to enter into the Credit Agreement and to extend credit accommodations
to the Borrower thereunder, the Grantor hereby agrees with the Secured Party for
itself and for the Banks' benefit as follows:

        Section 1.    Defined Terms.    

        1(a) As used in this Agreement, the following terms shall have the
meanings indicated:

        "Account" means a right to payment of a monetary obligation, whether or
not earned by performance, (i) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered
or to be rendered, (iii) for a policy of insurance issued or to be issued,
(iv) for a secondary obligation incurred or to be incurred, (v) for energy
provided or to be provided, (vi) for the use or hire of a vessel under a charter
or other contract, (vii) arising out of the use of a credit or charge card or
information contained on or for use with the card, or (viii) as winnings in a
lottery or other game of chance operated, sponsored, licensed or authorized by a
State or governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State. The term includes
health-care insurance receivables.

        "Account Debtor" shall mean a Person who is obligated on or under any
Account, Chattel Paper, Instrument or General Intangible.

C-1

--------------------------------------------------------------------------------






        "Borrower" shall have the meaning given to such term in Recital A
hereof.

        "Chattel Paper" shall mean a record or records that evidence both a
monetary obligation and a security interest in specific goods, a security
interest in specific goods and software used in the goods, a security interest
in specific goods and license of software used in the goods, a lease of specific
goods, or a lease of specific goods and license of software used in the goods.

        "Collateral" shall mean all property and rights in property now owned or
hereafter at any time acquired by the Grantor in or upon which a Security
Interest is granted to the Secured Party by the Grantor under this Agreement.

        "Control" shall have the meaning given to such term in Section 8-106 of
the Uniform Commercial Code in effect in the State of Minnesota as of the date
of this Agreement.

        "Deposit Account" shall mean any demand, time, savings and passbook, or
similar accounts maintained with any bank.

        "Document" shall mean a document of title or a warehouse receipt.

        "Equipment" shall mean all machinery, equipment, motor vehicles,
furniture, furnishings and fixtures, including all accessions, accessories and
attachments thereto, and any guaranties, warranties, indemnities and other
agreements of manufacturers, vendors and others with respect to such Equipment.

        "Equity Interests" shall mean all shares, interests, participation or
other equivalents, however designated, of or in a corporation, a limited
liability company, a general partnership, a limited liability partnership or a
limited partnership, whether or not voting, including but not limited to common
stock, member interests, warrants, partnership interests, preferred stock,
convertible debentures, and all agreements, instruments and documents
convertible, in whole or in part, into any one or more or all of the foregoing.

        "Event of Default" shall have the meaning given to such term in
Section 21 hereof.

        "Financing Statement" shall have the meaning given to such term in
Section 4 hereof.

        "Foreign Subsidiary" shall mean any corporation that is a foreign
corporation, as defined in Section 7701(a)(5) of the Internal Revenue Code of
1986, more than 50 percent of (i) the total combined voting power of all classes
of stock of such corporation entitled to vote, or (ii) the total value of the
stock of such corporation, is directly or indirectly owned by the Borrower.

        "Fixtures" shall mean goods that have become so related to particular
real property that an interest in them arises under real property law.

        "General Intangibles" shall mean any personal property (other than
goods, Accounts, Chattel Paper, Deposit Accounts, Documents, Instruments,
Investment Property, Letter of Credit Rights and money) including things in
action, contract rights, payment intangibles, software, corporate and other
business records, limited liability company interests, partnership interests,
inventions, designs, patents, patent applications, service marks, trademarks,
tradenames, trade secrets, internet domain names, engineering drawings, good
will, registrations, copyrights, licenses, franchises, customer lists, tax
refund claims, royalties, licensing and product rights, rights to the retrieval
from third parties of electronically processed and recorded data and all rights
to payment resulting from an order of any court.

        "Guaranty" shall have the meaning given to such term in Recital B
hereof.

        "Initial Pledged Collateral" shall mean the Pledged Equity Interests and
the Pledged Debt.

C-2

--------------------------------------------------------------------------------






        "Instrument" shall mean a negotiable instrument or any other writing
which evidences a right to the payment of a monetary obligation and is not
itself a security agreement or lease and is of a type which is transferred in
the ordinary course of business by delivery with any necessary endorsement or
assignment.

        "Inventory" shall mean goods, other than farm products, which are leased
by a person as lessor, are held by a person for sale or lease or to be furnished
under a contract of service, are furnished by a person under a contract of
service, or consist of raw materials, work in process, or materials used or
consumed in a business or incorporated or consumed in the production of any of
the foregoing and supplies, in each case wherever the same shall be located,
whether in transit, on consignment, in retail outlets, warehouses, terminals or
otherwise, and all property the sale, lease or other disposition of which has
given rise to an Account and which has been returned to the Grantor or
repossessed by the Grantor or stopped in transit.

        "Investment Property" shall mean a security, whether certificated or
uncertificated, a security entitlement, a securities account and all financial
assets therein, a commodity contract or a commodity account.

        "Letter of Credit Right" shall mean a right to payment or performance
under a letter of credit, whether or not the beneficiary has demanded or is at
the time entitled to demand payment or performance.

        "Lien" shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

        "Obligations" shall mean (a) all indebtedness, liabilities and
obligations of the Grantor to the Banks or the Secured Party of every kind,
nature or description under the Guaranty, (b) all liabilities of the Grantor
under this Agreement, and (c) in all of the foregoing cases whether due or to
become due, and whether now existing or hereafter arising or incurred.

        "Person" shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

        "Pledged Collateral" shall mean collectively (a) the Initial Pledged
Collateral and the certificates and instruments representing the Initial Pledged
Collateral, and all dividends, interest, principal, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Initial Pledged Collateral,
(b) all additional shares of stock, member interests, partnership interests and
debt of any issuer of or obligor upon the Initial Pledged Collateral from time
to time acquired by the Grantor in any manner, and the certificates and
instruments representing such additional shares, member interest, partnership
interests and debt, and all dividends, interest, principal, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares, member
interests, partnership interests and debt, and (c) any and all collateral
security now or hereafter securing all or any items of the Pledged Debt or
securing all or any items of any additional debt described in clause (c) above
(including after-acquired security), and agreements granting such security (the
"Related Collateral"), and all rights, remedies, powers and privileges of the
Grantor under all of the foregoing.

        "Pledged Debt" shall mean the indebtedness described in Schedule I
hereto and issued by the obligors named therein.

C-3

--------------------------------------------------------------------------------






        "Pledged Equity Interests" shall mean the Equity Interests, if any,
described in Schedule I hereto issued by the corporations, limited liability
companies and partnerships named therein, including (a) the Grantor's capital
account, if any, relating to the issuers of such Equity Interests, (b) the
entire economic and voting interest of the Grantor as a shareholder, member of
partner, as applicable in the issuers of such Equity Interest and (c) the
Grantor's interest in the organizational documents of the issuers of such Equity
Interests.

        "Related Collateral" shall have the meaning given to such term in the
definition of "Pledged Collateral" herein.

        "Securities Account" shall have the meaning given to such term in
Section 8-501 the Uniform Commercial Code in effect in the State of Minnesota as
of the date of this Agreement.

        "Security Interest" shall have the meaning given such term in Section 2
hereof.

        1(b) All other terms used in this Agreement which are not specifically
defined herein shall have the meaning assigned to such terms in Article 9 of the
Uniform Commercial Code as adopted in the State of Minnesota.

        1(c) Unless the context of this Agreement otherwise clearly requires,
references to the plural include the singular, the singular, the plural and "or"
has the inclusive meaning represented by the phrase "and/or." The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The words "hereof," "herein," "hereunder" and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. References to Sections are
references to Sections in this Security Agreement unless otherwise provided.

        Section 2.    Grant of Security Interest.    As security for the payment
and performance of all of the Obligations, the Grantor hereby grants to the
Secured Party for itself and for the benefit of the Banks a security interest
(the "Security Interest") in all of the Grantor's right, title, and interest in
and to the following, whether now or hereafter owned, existing, arising or
acquired and wherever located:

        2(a) All Accounts.

        2(b) All Chattel Paper.

        2(c) All Deposit Accounts

        2(d) All Documents.

        2(e) All Equipment.

        2(f)  All Fixtures.

        2(g) All General Intangibles.

        2(h) All Instruments.

        2(i)  All Inventory.

        2(j)  All Investment Property.

        2(k) All Letter of Credit Rights.

        2(l)  All Pledged Collateral.

        2(k) To the extent not otherwise included in the foregoing, all other
rights to the payment of money, including rents and other sums payable to the
Grantor under leases, rental agreements and other Chattel Paper; all books,
correspondence, credit files, records, invoices, bills of lading, and other
documents relating to any of the foregoing, including, without limitation, all
tapes, cards,

C-4

--------------------------------------------------------------------------------






disks, computer software, computer runs, and other papers and documents in the
possession or control of the Grantor or any computer bureau from time to time
acting for the Grantor; all rights in, to and under all policies insuring the
life of any officer, director, stockholder, manager, member or employee of the
Grantor, the proceeds of which are payable to the Grantor; all accessions and
additions to, parts and appurtenances of, substitutions for and replacements of
any of the foregoing; and all proceeds (including insurance proceeds) and
products thereof.

        Notwithstanding anything herein to the contrary, in no event shall the
Security Interest attach to, or the terms "Collateral" or "Pledged Collateral"
be deemed to include, any of the outstanding Equity Interests in a Foreign
Subsidiary (a) in excess of 65% of the voting power of all classes of Equity
Interests of such Foreign Subsidiary entitled to vote in the election of
directors or other similar body of such Foreign Subsidiary or (b) to the extent
that the pledge thereof is prohibited by the laws of the jurisdiction of such
Foreign Subsidiary's organization.

        Section 3.    Grantor Remains Liable.    Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the Accounts, Chattel
Paper, General Intangibles and other items included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Secured Party of any of the rights hereunder shall not release the
Grantor from any of its duties or obligations under the Accounts and any items
included in the Collateral, and (c) the Secured Party shall have no obligation
or liability under Accounts, Chattel Paper, General Intangibles and other items
included in the Collateral by reason of this Agreement, nor shall the Secured
Party be obligated to perform any of the obligations or duties of the Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

        Section 4.    Title to Collateral.    The Grantor has (or will have at
the time it acquires rights in Collateral hereafter acquired or arising) and
will maintain so long as the Security Interest may remain outstanding, title to
each item of Collateral (including the proceeds and products thereof), free and
clear of all Liens except the Security Interest and except Liens permitted by
the Credit Agreement. The Grantor will not license any Collateral. The Grantor
will defend the Collateral against all claims or demands of all Persons (other
than the Secured Party and Persons holding Liens permitted by the Credit
Agreement) claiming the Collateral or any interest therein. As of the date of
execution of this Security Agreement, no effective financing statement or other
similar document used to perfect and preserve a security interest under the laws
of any jurisdiction (a "Financing Statement") covering all or any part of the
Collateral is on file in any recording office, except such as may have been
filed (a) in favor of the Secured Party relating to this Agreement, or (b) to
perfect Liens permitted by the Credit Agreement.

        Section 5.    Disposition of Collateral.    The Grantor will not sell,
lease or otherwise dispose of, or discount or factor with or without recourse,
any Collateral, except sales of items of Inventory in the ordinary course of
business and except as otherwise permitted by the Credit Agreement.

        Section 6.    Delivery of Pledged Collateral.    All certificates and
instruments representing or evidencing the Pledged Collateral shall be delivered
to the Secured Party contemporaneously with the execution of this Agreement, but
only to the extent that such certificates and instruments exist. All
certificates and instruments representing or evidencing Pledged Collateral
received by the Grantor after the execution of this Agreement shall be delivered
to the Secured Party promptly upon the Grantor's receipt thereof. All such
certificates and instruments shall be held by or on behalf of the Secured Party
pursuant hereto and shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
all in form and substance satisfactory to the Secured Party. The Secured Party
shall have the right at any time, whether before or after an Event of Default,
to cause any or all of the Pledged Equity Interests to be transferred of record
into the name of the Secured Party or its nominee (but subject to the rights of
the Grantor under Section 8) and to

C-5

--------------------------------------------------------------------------------




exchange certificates representing or evidencing Pledged Equity Interests for
certificates of smaller or larger denominations.

        Section 7.    Certain Warranties and Covenants.    The Grantor makes the
following warranties and covenants:

        (a)   The Pledged Equity Interests have been duly authorized and validly
issued by the issuer thereof and are fully paid and non-assessable. The Pledged
Debt has been duly authorized, issued and delivered and is the legal, valid and
binding obligation of the obligors thereof, and is not in default. The
certificates and instruments, as applicable, representing the Pledged Collateral
are genuine. Except as may be provided by the law of the jurisdiction in which a
Foreign Subsidiary is organized, the Pledged Collateral is not subject to any
offset or similar right or claim of the issuers thereof.

        (b)   The Pledged Equity Interests constitute the percentage of the
issued and outstanding ownership interests of the respective issuers thereof
indicated on Schedule I (if any such percentage is so indicated).

        (c)   The Pledged Debt constitutes all of the outstanding indebtedness
for money borrowed or for the deferred purchase price of property (other than
accounts payable on ordinary trade terms) of the respective obligors thereof
owed to the Grantor and is outstanding in the principal amount indicated on
Schedule I.

        (d)   The Grantor shall not forgive, cancel, subordinate, compromise,
modify, amend or extend the time for payment of, or waive any default under, any
of the Pledged Debt, or modify or amend, or waive any default under any
agreement with respect to the Related Collateral, or consent to or acquiesce in
any of the foregoing, without in each case the prior written consent of the
Secured Party.

        (e)   None of the Pledged Collateral (i) shall be deposited in, credited
to or otherwise subject to any Securities Account, except a Securities Account
subject to the Control of the Secured Party, or (ii) shall be subject to the
Control or any Person other than the Bank.

        (f)    The Grantor will (i) cause each issuer of the Pledged Equity
Interests that it controls not to issue any Equity Interests in addition to or
in substitution for the Pledged Shares issued by such issuer, except to the
Grantor, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional Equity Interests of each issuer
of the Pledged Equity Interests that are issued to the Grantor.

        Section 8.    Voting Rights; Dividends; Distributions, Etc.    

        (a)   Subject to paragraph (d) of this Section 8, the Grantor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Equity Interests or any part thereof
for any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; provided, however, that the Grantor shall not exercise or refrain
from exercising any such right if such action could reasonably be expected to
have a material adverse effect on the value of the Pledged Collateral or any
material part thereof.

        (b)   Subject to paragraph (e) of this Section 8, the Grantor shall be
entitled to receive, retain, and use in any manner not prohibited by the Credit
Agreement any and all principal, interest, dividends and other distributions
paid in respect of the Pledged Collateral; provided, however, that any and all

i.principal, interest, dividends and other distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral,

C-6

--------------------------------------------------------------------------------



ii.dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

iii.cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Pledged Collateral (other than the
Pledged Debt),

shall be, and shall be forthwith delivered to the Secured Party to hold as,
Pledged Collateral and shall, if received by the Grantor, be received in trust
for the benefit of the Secured Party, be segregated from the other property or
funds of the Grantor, and be forthwith delivered to the Secured Party as Pledged
Collateral in the same form as so received (with any necessary indorsement or
assignment). The Grantor shall, upon request by the Secured Party, promptly
execute all such documents and do all such acts as may be necessary or desirable
to give effect to the provisions of this Section 8(b).

        (c)   The Secured Party shall execute and deliver (or cause to be
executed and delivered) to the Grantor all such proxies and other instruments as
the Grantor may reasonably request for the purpose of enabling the Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
Section 8(a) hereof and to receive the principal, interest, dividends and other
distributions it is authorized to receive and retain pursuant to Section 8(b)
hereof.

        (d)   Upon the occurrence and during the continuance of any Event of
Default, the Secured Party shall have the right in its sole discretion, and the
Grantor shall execute and deliver all such proxies and other instruments as may
be necessary or appropriate to give effect to such right, to terminate all
rights of the Grantor to exercise or refrain from exercising the voting and
other consensual rights it would otherwise be entitled to exercise pursuant to
Section 8(a) hereof, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to exercise or refrain
from exercising such voting and other consensual rights; provided, however, that
the Secured Party shall not be deemed to possess or have control over any voting
rights with respect to any Pledged Collateral unless and until the Secured Party
has given written notice to the Grantor that any further exercise of such voting
rights by the Grantor is prohibited and that the Secured Party and/or its
assigns will henceforth exercise such voting rights; and provided, further, that
neither the registration of any item of Pledged Collateral in the Secured
Party's name nor the exercise of any voting rights with respect thereto shall be
deemed to constitute a retention by the Secured Party of any such Collateral in
satisfaction of the Obligations or any part thereof.

        (e)   Upon the occurrence and during the continuance of any Event of
Default:

i.all rights of the Grantor to receive the principal, interest, dividends and
other distributions that it would otherwise be authorized to receive and retain
pursuant to Section 8(b) hereof shall cease, and all such rights shall thereupon
become vested in the Secured Party who shall thereupon have the sole right to
receive and hold such property as Pledged Collateral, and

ii.all payments of principal, interest, dividends and other distributions that
are received by the Grantor contrary to the provisions of paragraph (i) of this
Section 8(e) shall be received in trust for the benefit of the Secured Party,
shall be segregated from other funds of the Grantor and shall be forthwith paid
over to the Secured Party as Pledged Collateral in the same form as so received
(with any necessary indorsement).

        Section 9.    Names, Offices, Locations, Jurisdiction of
Organization.    The Grantor's legal name (as set forth in its constituent
documents filed with the appropriate governmental official or agency) is as set
forth in the opening paragraph hereof. The jurisdiction of organization of the
Grantor is the state

C-7

--------------------------------------------------------------------------------




of indicated in the Preamble hereof and the organizational number of the Grantor
is indicated on the signature page hereof. The Grantor will from time to time at
the request of the Secured Party provide the Secured Party with current good
standing certificates and/or state-certified constituent documents from the
appropriate governmental officials. The chief place of business and chief
executive office of Grantor are located at its address set forth on the
signature page hereof. The Grantor will not relocate any item of Collateral into
any jurisdiction in which an additional Financing Statement would be required to
be filed to maintain the Secured Party's perfection in such Collateral. The
Grantor will not change its name, the location of its chief place of business
and chief executive office or its corporate structure (including without
limitation, its jurisdiction of organization) unless the Secured Party has been
given at least 30 days prior written notice thereof and the Grantor has executed
and delivered to the Secured Party such Financing Statements and other
instruments required or appropriate to continue the perfection of the Security
Interest.

        Section 10.    Rights to Payment.    Except as the Grantor may otherwise
advise the Secured Party in writing, each Account, Chattel Paper, Document,
General Intangible and Instrument constituting or evidencing Collateral is (or,
in the case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation of the Account Debtor or other
obligor named therein or in the Grantor's records pertaining thereto as being
obligated to pay or perform such obligation. Without the Secured Party's prior
written consent, the Grantor will not agree to any modifications, amendments,
subordinations, cancellations or terminations of the obligations of any such
Account Debtors or other obligors except in the ordinary course of business. The
Grantor will perform and comply in all material respects with all its
obligations under any items included in the Collateral and exercise promptly and
diligently its rights thereunder.

        Section 11.    Further Assurances; Attorney-in-Fact.    

        (a)   The Grantor agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Secured Party may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (but
any failure to request or assure that the Grantor execute and deliver such
instrument or documents or to take such action shall not affect or impair the
validity, sufficiency or enforceability of this Agreement and the Security
Interest, regardless of whether any such item was or was not executed and
delivered or action taken in a similar context or on a prior occasion). Without
limiting the generality of the foregoing, the Grantor will, promptly and from
time to time at the request of the Secured Party: (i) execute and file such
Financing Statements or continuation statements in respect thereof, or
amendments thereto, and such other instruments or notices (including fixture
filings with any necessary legal descriptions as to any goods included in the
Collateral which the Secured Party determines might be deemed to be fixtures,
and instruments and notices with respect to vehicle titles), as may be necessary
or desirable, or as the Secured Party may request, in order to perfect,
preserve, and enhance the Security Interest granted or purported to be granted
hereby; (ii) obtain from any bailee holding any item of Collateral an
acknowledgement, in form satisfactory to the Secured Party that such bailee
holds such collateral for the benefit of the Secured Party; (iii) obtain from
any securities intermediary, or other party holding any item of Collateral,
control agreements in form satisfactory to the Secured Party (iv) and deliver
and pledge to the Secured Party, all Instruments and Documents, duly indorsed or
accompanied by duly executed instruments of transfer or assignment, with full
recourse to the Grantor, all in form and substance satisfactory to the Secured
Party; (v) obtain waivers, in form satisfactory to the Secured Party, of any
claim to any Collateral from any landlords or mortgagees of any property where
any Inventory or Equipment is located.

C-8

--------------------------------------------------------------------------------



        (b)   The Grantor hereby authorizes the Secured Party to file one or
more Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral without the
signature of the Grantor where permitted by law. The Grantor irrevocably waives
any right to notice of any such filing. A photocopy or other reproduction of
this Agreement or any Financing Statement covering the Collateral or any part
thereof shall be sufficient as a Financing Statement where permitted by law.

        (c)   The Grantor will furnish to the Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Secured Party may
reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to the Secured Party.

        (d)   In furtherance, and not in limitation, of the other rights, powers
and remedies granted to the Secured Party in this Agreement, the Grantor hereby
appoints the Secured Party the Grantor's attorney-in-fact, with full authority
in the place and stead of Grantor and in the name of Grantor or otherwise, from
time to time in the Secured Party's good faith discretion, to take any action
(including the right to collect on any Collateral) and to execute any instrument
that the Secured Party may reasonably believe is necessary or advisable to
accomplish the purposes of this Agreement, in a manner consistent with the terms
hereof.

        Section 12.    Taxes and Claims.    The Grantor will promptly pay all
taxes and other governmental charges levied or assessed upon or against any
Collateral or upon or against the creation, perfection or continuance of the
Security Interest, as well as all other claims of any kind (including claims for
labor, material and supplies) against or with respect to the Collateral, except
to the extent (a) such taxes, charges or claims are being contested in good
faith by appropriate proceedings, (b) such proceedings do not involve any
material danger of the sale, forfeiture or loss of any of the Collateral or any
interest therein and (c) such taxes, charges or claims are adequately reserved
against on the Grantor's books in accordance with generally accepted accounting
principles.

        Section 13.    Books and Records.    The Grantor will keep and maintain
at its own cost and expense satisfactory and complete records of the Collateral,
including a record of all payments received and credits granted with respect to
all Accounts, Chattel Paper and other items included in the Collateral.

        Section 14.    Inspection, Reports, Verifications.    The Grantor will
at all reasonable times permit the Secured Party or its representatives to
examine or inspect any Collateral, any evidence of Collateral and the Grantor's
books and records concerning the Collateral, wherever located. The Grantor will
from time to time when requested by the Secured Party furnish to the Secured
Party a report on its Accounts, Chattel Paper, General Intangibles and
Instruments, naming the Account Debtors or other obligors thereon, the amount
due and the aging thereof. Upon the occurrence and during the continuation of an
Event of Default, the Secured Party or its designee is authorized to contact
Account Debtors and other Persons obligated on any such Collateral from time to
time to verify the existence, amount and/or terms of such Collateral.

        Section 15.    Notice of Loss.    The Grantor will promptly notify the
Secured Party of any loss of or material damage to any material item of
Collateral or of any substantial adverse change, known to Grantor, in any
material item of Collateral or the prospect of payment or performance thereof.

        Section 16.    Insurance.    The Grantor will keep the Inventory and
Equipment insured against "all risks" for the full replacement cost thereof
subject to a deductible, and with an insurance company or companies,
satisfactory to the Secured Party, the policies to protect the Secured Party as
its interests may appear, with such policies or certificates with respect
thereto to be delivered to the Secured Party at its request. Each such policy or
the certificate with respect thereto shall provide that such policy shall not be
canceled or allowed to lapse unless at least 30 days prior written notice is
given to the Secured Party.

C-9

--------------------------------------------------------------------------------




        Section 17.    Lawful Use; Fair Labor Standards Act.    The Grantor will
use and keep the Collateral, and will require that others use and keep the
Collateral, only for lawful purposes, without violation of any federal, state or
local law, statute or ordinance. All Inventory of the Grantor as of the date of
this Agreement that was produced by the Grantor or with respect to which the
Grantor performed any manufacturing or assembly process was produced by the
Grantor (or such manufacturing or assembly process was conducted) in compliance
in all material respects with all requirements of the Fair Labor Standards Act,
and all Inventory produced, manufactured or assembled by the Grantor after the
date of this Agreement will be so produced, manufactured or assembled, as the
case may be.

        Section 18.    Action by the Secured Party.    If the Grantor at any
time fails to perform or observe any of the foregoing agreements, the Secured
Party shall have (and the Grantor hereby grants to the Secured Party) the right,
power and authority (but not the duty) to perform or observe such agreement on
behalf and in the name, place and stead of the Grantor (or, at the Secured
Party's option, in the Secured Party's name) and to take any and all other
actions which the Secured Party may reasonably deem necessary to cure or correct
such failure (including, without limitation, the payment of taxes, the
satisfaction of Liens, the procurement and maintenance of insurance, the
execution of assignments, security agreements and Financing Statements, and the
indorsement of instruments); and the Grantor shall thereupon pay to the Secured
Party on demand the amount of all monies expended and all costs and expenses
(including reasonable attorneys' fees and legal expenses) incurred by the
Secured Party in connection with or as a result of the performance or observance
of such agreements or the taking of such action by the Secured Party, together
with interest thereon from the date expended or incurred at the highest lawful
rate then applicable to any of the Obligations, and all such monies expended,
costs and expenses and interest thereon shall be part of the Obligations secured
by the Security Interest.

        Section 19.    Insurance Claims.    As additional security for the
payment and performance of the Obligations, the Grantor hereby assigns to the
Secured Party for itself and the Banks' benefit any and all monies (including
proceeds of insurance and refunds of unearned premiums) due or to become due
under, and all other rights of the Grantor with respect to, any and all policies
of insurance now or at any time hereafter covering the Collateral or any
evidence thereof or any business records or valuable papers pertaining thereto.
At any time, whether before or after the occurrence of any Event of Default, the
Secured Party may (but need not), in the Secured Party's name or in Grantor's
name, execute and deliver proofs of claim, receive all such monies, indorse
checks and other instruments representing payment of such monies, and adjust,
litigate, compromise or release any claim against the issuer of any such policy.
Notwithstanding any of the foregoing, so long as no Event of Default exists the
Grantor shall be entitled to all insurance proceeds with respect to Equipment or
Inventory provided that such proceeds are applied to the cost of replacement
Equipment or Inventory.

        Section 20.    The Secured Party's Duties.    The powers conferred on
the Secured Party hereunder are solely to protect its and the Banks' interest in
the Collateral and shall not impose any duty upon it or any Bank to exercise any
such powers. The Secured Party shall be deemed to have exercised reasonable care
in the safekeeping of any Collateral in its possession if such Collateral is
accorded treatment substantially equal to the safekeeping which the Secured
Party accords its own property of like kind. Except for the safekeeping of any
Collateral in its possession and the accounting for monies and for other
properties actually received by it hereunder, neither Secured Party nor any Bank
shall have any duty, as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Bank or the Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any Persons or any other rights
pertaining to any Collateral. The Secured Party will take action in the nature
of exchanges, conversions, redemptions, tenders and the like requested in
writing by the Grantor with respect to the Collateral in the Secured Party's
possession if the Secured Party in its reasonable judgment determines that such
action will not impair the Security Interest or the value of the Collateral, but
a failure of the Secured Party to comply with

C-10

--------------------------------------------------------------------------------




any such request shall not of itself be deemed a failure to exercise reasonable
care with respect to the taking of any necessary steps to preserve rights
against any Persons or any other rights pertaining to any Collateral.

        Section 21.    Default.    Each of the following occurrences shall
constitute an Event of Default under this Agreement: (a) the Grantor shall fail
to observe or perform any covenant or agreement applicable to the Grantor set
forth in Sections 4, 5, 9, 10, 12, 16 or 17 of this Agreement; (b) the Grantor
shall fail to observe or perform any other covenant or agreement of the Grantor
contained herein which continues for 20 days after the date the Secured Party
gives notices of such failure to the Grantor; (c) any representation or warranty
made by the Grantor in this Agreement or any schedule, exhibit, supplement or
attachment hereto or in any financial statements, or reports or certificates
heretofore or at any time hereafter submitted by or on behalf of the Grantor to
the Secured Party shall prove to have been false or materially misleading when
made; or (d) any Event of Default shall occur under the Credit Agreement.

        Section 22.    Remedies on Default.    Upon the occurrence of an Event
of Default and at any time thereafter:

        (a)   The Secured Party may exercise and enforce any and all rights and
remedies available upon default to a secured party under Article 9 of the
Uniform Commercial Code as adopted in the State of Minnesota.

        (b)   The Secured Party shall have the right to enter upon and into and
take possession of all or such part or parts of the properties of the Grantor,
including lands, plants, buildings, Equipment, Inventory and other property as
may be necessary or appropriate in the judgment of the Secured Party to permit
or enable the Secured Party to manufacture, produce, process, store or sell or
complete the manufacture, production, processing, storing or sale of all or any
part of the Collateral, as the Secured Party may elect, and to use and operate
said properties for said purposes and for such length of time as the Secured
Party may deem necessary or appropriate for said purposes without the payment of
any compensation to Grantor therefor. The Secured Party may require the Grantor
to, and the Grantor hereby agrees that it will, at its expense and upon request
of the Secured Party forthwith, assemble all or part of the Collateral as
directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party. The Secured Party may
give any entitlement orders deemed appropriate by it with respect to the
Investment Property and Pledged Collateral.

        (c)   Any disposal of Collateral may be in one or more parcels at public
or private sale, at any of the Secured Party's offices or elsewhere, at any
exchange, broker's board or at any of the Agent's offices or elsewhere, for
cash, on credit, or for future delivery and upon such other terms as the Secured
Party may reasonably believe are commercially reasonable. The Secured Party
shall not be obligated to dispose of Collateral regardless of notice of sale
having been given, and the Secured Party may adjourn any public or private sale
from time to time by announcement made at the time and place fixed therefor, and
such disposition may, without further notice, be made at the time and place to
which it was so adjourned.

        (d)   The Secured Party is hereby granted a license or other right to
use, without charge, all of the Grantor's property, including, without
limitation, all of the Grantor's labels, trademarks, copyrights, patents and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Collateral, and the Grantor's rights under all licenses and all franchise
agreements shall inure to the Secured Party's benefit until the Obligations are
paid in full.

        (e)   If notice to the Grantor of any intended disposition of Collateral
or any other intended action is required by law in a particular instance, such
notice shall be deemed commercially

C-11

--------------------------------------------------------------------------------






reasonable if given in the manner specified for the giving of notice in
Section 28 hereof at least ten calendar days prior to the date of intended
disposition or other action, and the Secured Party may exercise or enforce any
and all other rights or remedies available by law or agreement against the
Collateral, against the Grantor, or against any other Person or property. The
Secured Party (i) may dispose of the Collateral in its then present condition or
following such preparation and processing as the Secured Party deems
commercially reasonable, (ii) shall have no duty to prepare or process the
Collateral prior to sale, (iii) may disclaim warranties of title, possession,
quiet enjoyment and the like, and (iv) may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
none of the foregoing actions shall be deemed to adversely affect the commercial
reasonableness of the disposition of the Collateral.

        Section 23.    Remedies as to Certain Rights to Payment.    Upon the
occurrence of an Event of Default and at any time thereafter the Secured Party
may notify any Account Debtor or other Person obligated on any Accounts or other
Collateral that the same have been assigned or transferred to the Secured Party
and that the same should be performed as requested by, or paid directly to, the
Secured Party, as the case may be. The Grantor shall join in giving such notice,
if the Secured Party so requests. The Secured Party may, in the Secured Party's
name or in the Grantor's name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Account Debtor or other Person. If any payments on any such Collateral are
received by the Grantor after an Event of Default has occurred, such payments
shall be held in trust by the Grantor as the property of the Secured Party and
shall not be commingled with any funds or property of the Grantor and shall be
forthwith remitted to the Secured Party for application on the Obligations.

        Section 24.    Application of Proceeds.    All cash proceeds received by
the Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of the
Secured Party, be held by the Secured Party as collateral for, or then or at any
time thereafter be applied in whole or in part by the Secured Party against, all
or any part of the Obligations (including, without limitation, any expenses of
the Secured Party payable pursuant to Section 25 hereof).

        Section 25.    Costs and Expenses; Indemnity.    The Grantor will pay or
reimburse the Secured Party on demand for all out-of-pocket expenses (including
in each case all filing and recording fees and taxes and all reasonable fees and
expenses of counsel and of any experts and agents) incurred by the Secured Party
in connection with the creation, perfection, protection, satisfaction,
foreclosure or enforcement of the Security Interest and the preparation,
administration, continuance, amendment or enforcement of this Agreement, and all
such costs and expenses shall be part of the Obligations secured by the Security
Interest. The Grantor shall indemnify and hold each Bank and the Secured Party
harmless from and against any and all claims, losses and liabilities (including
reasonable attorneys' fees) growing out of or resulting from this Agreement and
the Security Interest hereby created (including enforcement of this Agreement)
or the Secured Party's actions pursuant hereto, except claims, losses or
liabilities resulting from the Secured Party's or such Bank's gross negligence
or willful misconduct as determined by a final judgment of a court of competent
jurisdiction. Any liability of the Grantor to indemnify and hold each Bank and
the Secured Party harmless pursuant to the preceding sentence shall be part of
the Obligations secured by the Security Interest. The obligations of the Grantor
under this Section shall survive any termination of this Agreement.

        Section 26.    Waiver of Certain Claims.    The Grantor acknowledges
that because of present or future circumstances, a question may arise under the
Securities Act of 1933, as from time to time amended (the "Securities Act"),
with respect to any disposition of the Pledged Collateral and Investment
Property permitted hereunder. The Grantor understands that compliance with the
Securities Act may very strictly limit the course of conduct of the Secured
Party if the Secured Party were to

C-12

--------------------------------------------------------------------------------




attempt to dispose of all or any portion of the Pledged Collateral and
Investment Property and may also limit the extent to which or the manner in
which any subsequent transferee of the Pledged Collateral and Investment
Property or any portion thereof may dispose of the same. There may be other
legal restrictions or limitations affecting the Secured Party in any attempt to
dispose of all or any portion of the Pledged Collateral and Investment Property
under the applicable Blue Sky or other securities laws or similar laws analogous
in purpose or effect. The Secured Party may be compelled to resort to one or
more private sales to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such Pledged Collateral and Investment
Property for their own account for investment only and not to engage in a
distribution or resale thereof. The Grantor agrees that the Secured Party shall
not incur any liability, and any liability of the Grantor for any deficiency
shall not be impaired, as a result of the sale of the Pledged Collateral and
Investment Property or any portion thereof at any such private sale in a manner
that the Secured Party reasonably believes is commercially reasonable (within
the meaning of Section 9-627 of the Uniform Commercial Code). The Grantor hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which the Pledged Collateral and Investment Property may have been
sold at such sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Obligations, even if
the Secured Party shall accept the first offer received and does not offer any
portion of the Pledged Collateral and Investment Property to more than one
possible purchaser. The Grantor further agrees that the Secured Party has no
obligation to delay sale of any Pledged Collateral and Investment Property for
the period of time necessary to permit the issuer of such Pledged Collateral and
Investment Property to qualify or register such Pledged Collateral and
Investment Property for public sale under the Securities Act, applicable Blue
Sky laws and other applicable state and federal securities laws, even if said
issuer would agree to do so. Without limiting the generality of the foregoing,
the provisions of this Section would apply if, for example, the Secured Party
were to place all or any portion of the Pledged Collateral and Investment
Property for private placement by an investment banking firm, or if such
investment banking firm purchased all or any portion of the Pledged Collateral
and Investment Property for its own account, or if the Secured Party placed all
or any portion of the Pledged Collateral and Investment Property privately with
a purchaser or purchasers.

        Section 27.    Waivers; Remedies; Marshalling.    This Agreement can be
waived, modified, amended, terminated or discharged, and the Security Interest
can be released, only explicitly in a writing signed by the Secured Party. A
waiver so signed shall be effective only in the specific instance and for the
specific purpose given. Mere delay or failure to act shall not preclude the
exercise or enforcement of any rights and remedies available to the Secured
Party. All rights and remedies of the Secured Party shall be cumulative and may
be exercised singly in any order or sequence, or concurrently, at the Secured
Party's option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. The Grantor hereby waives all requirements of law, if any, relating to
the marshalling of assets which would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.

        Section 28.    Notices.    Any notice or other communication to any
party in connection with this Agreement shall be in writing and shall be sent by
manual delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from the first business
day after the date of sending if sent by overnight courier, or from four days
after the date of mailing if mailed.

        Section 29.    Grantor Acknowledgments.    The Grantor hereby
acknowledges that (a) it has been advised by counsel in the negotiation,
execution and delivery of this Agreement, (b) no Bank nor the

C-13

--------------------------------------------------------------------------------




Secured Party has any fiduciary relationship to the Grantor, the relationship
being solely that of debtor and creditor, and (c) no joint venture exists
between the Grantor and any Bank or the Secured Party.

        Section 30.    Continuing Security Interest; Assignments under Credit
Agreement.    This Agreement shall (a) create a continuing security interest in
the Collateral and shall remain in full force and effect until payment in full
of the Obligations and the expiration of the obligations, if any, of the Banks
to extend credit accommodations to the Borrower, (b) be binding upon the
Grantor, its successors and assigns, and (c) inure to the benefit of, and be
enforceable by, the Secured Party and its successors, transferees, and assigns.
Without limiting the generality of the foregoing clause (c), the Secured Party
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Persons to the extent and in
the manner provided in the Credit Agreement and may similarly transfer all or
any portion of its rights under this Security Agreement to such Persons.

        Section 31.    Termination of Security Interest.    Upon payment in full
of the Obligations and the expiration of any obligation of the Banks to extend
credit accommodations to the Borrower, the Security Interest granted hereby
shall terminate. Upon any such termination, the Secured Party will return to the
Grantor such of the Collateral then in the possession of the Secured Party as
shall not have been sold or otherwise applied pursuant to the terms hereof and
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination. Any reversion or return of
Collateral upon termination of this Agreement and any instruments of transfer or
termination shall be at the expense of the Grantor and shall be without warranty
by, or recourse on, any Bank or the Secured Party. As used in this Section,
"Grantor" includes any assigns of Grantor, any Person holding a subordinate
security interest in any of the Collateral or whoever else may be lawfully
entitled to any part of the Collateral.

        Section 32.    Governing Law and Construction.    THE VALIDITY,
CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF MINNESOTA. Whenever possible, each provision of this Agreement and any
other statement, instrument or transaction contemplated hereby or relating
hereto shall be interpreted in such manner as to be effective and valid under
such applicable law, but, if any provision of this Agreement or any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be held to be prohibited or invalid under such applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or any other statement, instrument or
transaction contemplated hereby or relating hereto.

        Section 33.    Consent to Jurisdiction.    AT THE OPTION OF THE SECURED
PARTY, THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE
COURT SITTING IN HENNEPIN COUNTY; AND THE GRANTOR CONSENTS TO THE JURISDICTION
AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS
NOT CONVENIENT. IN THE EVENT THE GRANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

C-14

--------------------------------------------------------------------------------




        Section 34.    Waiver of Notice and Hearing.    THE GRANTOR HEREBY
WAIVES ALL RIGHTS TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE
SECURED PARTY OF ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL
PROCESS OR OF ITS RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT
PRIOR NOTICE OR HEARING. THE GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY
COUNSEL OF ITS CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.

        Section 35.    Waiver of Jury Trial.    EACH OF THE GRANTOR AND THE
SECURED PARTY, BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        Section 36.    Counterparts.    This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

        Section 37.    General.    All representations and warranties contained
in this Agreement or in any other agreement between the Grantor and the Secured
Party shall survive the execution, delivery and performance of this Agreement
and the creation and payment of the Obligations. The Grantor waives notice of
the acceptance of this Agreement by the Secured Party. Captions in this
Agreement are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Agreement.

        [The remainder of this page was intentionally left blank.]

C-15

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

    LECG CANADA HOLDING, INC.
 
 
By
/s/  J. GEOFFREY COLTON            

--------------------------------------------------------------------------------

    Title Director of Finance      

--------------------------------------------------------------------------------

Organizational No. 2642723

Address for Grantor:
2000 Powell Street, Suite 600
Emeryville, CA 94608
Attention: John C. Burke

With a copy of Notices to:

LECG
33 West Monroe Street, Suite 1850
Chicago, IL 60603
Attn.: Marvin A. Tenenbaum, General Counsel

Address for the Secured Party:
800 Nicollet Mall—BC-MN-H03Q
Minneapolis, Minnesota 55402
Attention: Robert Rosati

C-S-1

--------------------------------------------------------------------------------



SCHEDULE I

PLEDGED STOCK

Issuer:   LECG Canada Ltd.
Certificate No.:
 
2
No. of Shares:
 
100
Class of Stock:
 
Common
 
 
 
Issuer:
 
LECG Canada Ltd.
Certificate No.:
 
3
No. of Shares:
 
4,868,656
Class of Stock:
 
Common

C-I-1

--------------------------------------------------------------------------------






EXHIBIT D TO
THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF
GUARANTY

        THIS GUARANTY ("Guaranty"), dated as of            ,        , is made
and given by LECG CANADA HOLDING, INC., a corporation organized under the laws
of the State of California (the "Guarantor"), in favor of the lenders (the
"Banks") from time to time party to the Credit Agreement defined below and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Banks (in such capacity, the "Agent").

        RECITALS

        A.    LECG, LLC (the "Borrower"), the Agent, the Banks and LaSalle Bank
National Association, as documentation agent for the Banks, have entered into an
Amended and Restated Credit Agreement dated as of March 31, 2003 (as the same
has been and may hereafter be amended, restated, or otherwise modified from time
to time, the "Credit Agreement") pursuant to which the Agent and the Banks have
agreed to continue certain credit accommodations to the Borrower.

        B.    It is a condition precedent to the obligation of the Agent and the
Banks to continue credit accommodations pursuant to the terms of the Credit
Agreement that this Guaranty be executed and delivered by the Guarantor.

        C.    The Guarantor is a wholly-owned subsidiary of the Borrower.

        D.    The Guarantor expects to derive benefits from the continuation of
credit accommodations to the Borrower by the Agent and the Banks and finds it
advantageous, desirable and in its their best interests to execute and deliver
this Guaranty to the Agent.

        NOW, THEREFORE, in consideration of the credit accommodations to be
extended to the Borrower and for other good and valuable consideration, the
Guarantor hereby covenants and agrees with the Agent as follows:

        Section 1.    Defined Terms.    As used in this Guaranty, the following
terms shall have the meaning indicated:

        "Agent" shall have the meaning indicated in the opening paragraph
hereof.

        "Banks" shall have the meaning indicated in the Credit Agreement.

        "Borrower" shall have the meaning indicated in Recital A.

        "Credit Agreement" shall have the meaning indicated in Recital A.

        "Guarantor" shall have the meaning indicated in the opening paragraph
hereof.

        "Loan Documents" shall have the meaning indicated in the Credit
Agreement.

        "Obligations" shall mean all indebtedness, liabilities and obligations
of the Borrower to the Agent or the Banks of every kind, nature or description
under the Credit Agreement, including the Borrower's obligation on any
promissory note or notes under the Credit Agreement and any note or notes
hereafter issued in substitution or replacement thereof, in all cases whether
due or to become due, and whether now existing or hereafter arising or incurred.

        "Person" shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or

D-1

--------------------------------------------------------------------------------




governmental agency or political subdivision or any other entity, whether acting
in an individual, fiduciary or other capacity.

        Section 2.    The Guaranty.    Subject always to the following Section,
the Guarantor hereby absolutely and unconditionally guarantees to the Agent and
the Banks the payment when due (whether at a stated maturity or earlier by
reason of acceleration or otherwise) and performance of the Obligations.

        Section 3.    Limitation; Insolvency Laws.    As used in this Section:
(a) the term "Applicable Insolvency Laws" means the laws of the United States of
America or of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. §547, §548, §550 and other
"avoidance" provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Guaranty or
any Specified Lien is in issue; and (b) "Specified Lien" means any security
interest, mortgage, lien or encumbrance securing this Guaranty, in whole or in
part. Notwithstanding any other provision of this Guaranty, if, in any
proceeding, a court of competent jurisdiction determines that this Guaranty or
any Specified Lien would, but for the operation of this Section, be subject to
avoidance and/or recovery or be unenforceable by reason of Applicable Insolvency
Laws, this Guaranty and each such Specified Lien shall be valid and enforceable
only to the maximum extent that would not cause this Guaranty or such Specified
Lien to be subject to avoidance, recovery or unenforceability. To the extent
that any payment to, or realization by, the Agent and the Banks on the
guaranteed Obligations exceeds the limitations of this Section and is otherwise
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this Guaranty as limited
shall in all events remain in full force and effect and be fully enforceable
against the Guarantor. This Section is intended solely to reserve the rights of
the Agent and the Banks hereunder against the Guarantor in such proceeding to
the maximum extent permitted by Applicable Insolvency Laws and neither the
Guarantor, the Borrower, any other guarantor of the Obligations nor any Person
shall have any right, claim or defense under this Section that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.

        Section 4.    Continuing Guaranty.    This Guaranty is an absolute,
unconditional and continuing guaranty of payment and performance of the
Obligations, and the obligations of the Guarantor hereunder shall not be
released, in whole or in part, by any action or thing which might, but for this
provision of this Guaranty, be deemed a legal or equitable discharge of a surety
or guarantor, other than irrevocable payment and performance in full of the
Obligations. No notice of the Obligations to which this Guaranty may apply, or
of any renewal or extension thereof need be given to the Guarantor and none of
the foregoing acts shall release the Guarantor from liability hereunder. The
Guarantor hereby expressly waives (a) demand of payment, presentment, protest,
notice of dishonor, nonpayment or nonperformance on any and all forms of the
Obligations; (b) notice of acceptance of this Guaranty and notice of any
liability to which it may apply; (c) all other notices and demands of any kind
and description relating to the Obligations now or hereafter provided for by any
agreement, statute, law, rule or regulation; and (d) any and all defenses of the
Borrower pertaining to the Obligations except for the defense of discharge by
payment. The Guarantor shall not be exonerated with respect to the Guarantor's
liabilities under this Guaranty by any act or thing except irrevocable payment
and performance of the Obligations, it being the purpose and intent of this
Guaranty that the Obligations constitute the direct and primary obligations of
the Guarantor and that the covenants, agreements and all obligations of the
Guarantor hereunder be absolute, unconditional and irrevocable. The Guarantor
shall be and remain liable for any deficiency remaining after foreclosure of any
mortgage, deed of trust or security agreement securing all or any part of the
Obligations, whether or not the liability of the Borrower or any other Person
for such deficiency is discharged pursuant to statute, judicial decision or

D-2

--------------------------------------------------------------------------------




otherwise. The acceptance of this Guaranty by the Agent is not intended and does
not release any liability previously existing of any guarantor or surety of any
indebtedness of the Borrower to the Agent and the Banks.

        Section 5.    Other Transactions.    The Agent and the Banks are
expressly authorized (a) to exchange, surrender or release with or without
consideration any or all collateral and security which may at any time be placed
with any of them by the Borrower or by any other Person, or to forward or
deliver any or all such collateral and security directly to the Borrower for
collection and remittance or for credit, or to collect the same in any other
manner without notice to the Guarantor; and (b) to amend, modify, extend or
supplement the Credit Agreement, any note or other instrument evidencing the
Obligations or any part thereof and any other agreement with respect to the
Obligations, waive compliance by the Borrower or any other Person with the
respective terms thereof and settle or compromise any of the Obligations without
notice to the Guarantor and without in any manner affecting the absolute
liabilities of the Guarantor hereunder. No invalidity, irregularity or
unenforceability of all or any part of the Obligations or of any security
therefor or other recourse with respect thereto shall affect, impair or be a
defense to this Guaranty. The liabilities of the Guarantor hereunder shall not
be affected or impaired by any failure, delay, neglect or omission on the part
of the Agent or the Banks to realize upon any of the Obligations of the Borrower
to the Agent or the Banks, or upon any collateral or security for any or all of
the Obligations, nor by the taking by the Agent or any Bank of (or the failure
to take) any other guaranty or guaranties to secure the Obligations, nor by the
taking by the Agent or any Bank of (or the failure to take or the failure to
perfect its security interest in or other lien on) collateral or security of any
kind. No act or omission of the Agent or any Bank, whether or not such action or
failure to act varies or increases the risk of, or affects the rights or
remedies of the Guarantor, shall affect or impair the obligations of the
Guarantor hereunder. The Guarantor acknowledges that this Guaranty is in effect
and binding without reference to whether this Guaranty is signed by any other
Person or Persons, that possession of this Guaranty by the Agent shall be
conclusive evidence of due delivery hereof by the Guarantor and that this
Guaranty shall continue in full force and effect, both as to the Obligations
then existing and/or thereafter created, notwithstanding the release of or
extension of time to any other guarantor of the Obligations or any part thereof.

        Section 6.    Actions Not Required.    The Guarantor hereby waives any
and all right to cause a marshalling of the assets of the Borrower or any other
action by any court or other governmental body with respect thereto or to cause
the Agent or any Bank to proceed against any security for the Obligations or any
other recourse which the Agent or any Bank may have with respect thereto and
further waives any and all requirements that the Agent or any Bank institute any
action or proceeding at law or in equity, or obtain any judgment, against the
Borrower or any other Person, or with respect to any collateral security for the
Obligations, as a condition precedent to making demand on or bringing an action
or obtaining and/or enforcing a judgment against, the Guarantor upon this
Guaranty. The Guarantor further acknowledges that time is of the essence with
respect to the Guarantor's obligations under this Guaranty. Any remedy or right
hereby granted which shall be found to be unenforceable as to any Person or
under any circumstance, for any reason, shall in no way limit or prevent the
enforcement of such remedy or right as to any other Person or circumstance, nor
shall such unenforceability limit or prevent enforcement of any other remedy or
right hereby granted.

        Section 7.    Subrogation.    The Guarantor shall not exercise any right
of subrogation until such time as all Obligations shall have been indefeasably
paid in full in cash and all commitments to extend credit terminated. In the
case of the liquidation, winding-up or bankruptcy of the Borrower (whether
voluntary or involuntary) or in the event that the Borrower shall make an
arrangement or composition with its creditors, the Agent and the Banks shall
have the right to rank first for their full claim and to receive all
distributions or other payments with respect thereto until their claims have
been paid in full, and the Guarantor shall continue to be liable to the Agent
and the Banks for any balance of the

D-3

--------------------------------------------------------------------------------




Obligations which may be owing to the Agent and/or the Banks by the Borrower.
The Guarantor, to the extent permitted by law, irrevocably releases and waives
any subrogation rights or right of contribution or indemnity (whether arising by
operation of law, contract or otherwise) it may have against the Borrower if and
to the extent any such right or rights would give rise to a claim under the U.S.
Bankruptcy Code that payments or transfers to the Agent or the Banks with
respect to the Obligations constitute a preference in favor of the Guarantor or
a claim under the Bankruptcy Code that any such preference is recoverable from
the Agent or the Banks.

        Section 8.    Application of Payments.    Any and all payments upon the
Obligations made by the Guarantor or by any other Person, and/or the proceeds of
any or all collateral or security for any of the Obligations, will be applied by
the Agent in accordance with the terms of the Credit Agreement.

        Section 9.    Recovery of Payment.    If any payment received by the
Agent or any Bank and applied to the Obligations is subsequently set aside,
recovered, rescinded or required to be returned for any reason (including,
without limitation, the bankruptcy, insolvency or reorganization of the Borrower
or any other obligor), the Obligations to which such payment was applied shall
for the purposes of this Guaranty be deemed to have continued in existence,
notwithstanding such application, and this Guaranty shall be enforceable as to
such Obligations as fully as if such application had never been made. References
in this Guaranty to amounts "irrevocably paid" or to "irrevocable payment" refer
to payments that cannot be set aside, recovered, rescinded or required to be
returned for any reason.

        Section 10.    Borrower's Financial Condition.    The Guarantor is
familiar with the financial condition of the Borrower, and the Guarantor has
executed and delivered this Guaranty based on the Guarantor's own judgment and
not in reliance upon any statement or representation of the Agent or any Bank.
Neither the Agent nor any Bank shall have any obligation to provide the
Guarantor with any advice whatsoever or to inform the Guarantor at any time of
the Agent's or any Bank's actions, evaluations or conclusions on the financial
condition or any other matter concerning the Borrower.

        Section 11.    Remedies.    All remedies afforded to the Agent by reason
of this Guaranty are separate and cumulative remedies and it is agreed that no
one of such remedies, whether or not exercised by the Agent, shall be deemed to
be in exclusion of any of the other remedies available to the Agent and no one
of such remedies shall in any way limit or prejudice any other legal or
equitable remedy which the Agent may have hereunder and with respect to the
Obligations. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Agent.

        Section 12.    Bankruptcy of the Borrower.    The Guarantor expressly
agrees that the liabilities and obligations of the Guarantor under this Guaranty
shall not in any way be impaired or otherwise affected by the institution by or
against the Borrower or any other Person of any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or any other similar
proceedings for relief under any bankruptcy law or similar law for the relief of
debtors and that any discharge of any of the Obligations pursuant to any such
bankruptcy or similar law or other law shall not diminish, discharge or
otherwise affect in any way the obligations of the Guarantor under this
Guaranty, and that upon the institution of any of the above actions, such
obligations shall be enforceable against the Guarantor.

        Section 13.    Costs and Expenses.    The Guarantor will pay or
reimburse the Agent on demand for all out-of-pocket expenses (including in each
case all reasonable fees and expenses of counsel) incurred by the Agent arising
out of or in connection with the enforcement of this Guaranty against the
Guarantor or arising out of or in connection with any failure of the Guarantor
to fully and timely perform the obligations of the Guarantor hereunder.

D-4

--------------------------------------------------------------------------------




        Section 14.    Waivers and Amendments.    This Guaranty can be waived,
modified, amended, terminated or discharged only explicitly in a writing signed
by the Agent. A waiver so signed shall be effective only in the specific
instance and for the specific purpose given.

        Section 15.    Notices.    Any notice or other communication to any
party in connection with this Guaranty shall be in writing and shall be sent by
manual delivery, telegram, telex, facsimile transmission, overnight courier or
United States mail (postage prepaid) addressed to such party at the address
specified on the signature page hereof, or at such other address as such party
shall have specified to the other party hereto in writing. All periods of notice
shall be measured from the date of delivery thereof if manually delivered, from
the date of sending thereof if sent by telegram, telex or facsimile
transmission, from the first business day after the date of sending if sent by
overnight courier, or from four days after the date of mailing if mailed.

        Section 16.    Guarantor Acknowledgements.    The Guarantor hereby
acknowledges that (a) counsel has advised the Guarantor in the negotiation,
execution and delivery of this Guaranty, (b) the Agent and the Banks have no
fiduciary relationship to the Guarantor, the relationship being solely that of
debtor and creditor, and (c) no joint venture exists between the Guarantor and
the Agent or the Banks.

        Section 17.    Representations and Warranties.    The Guarantor hereby
represents and warrants to the Agent for the benefit of the Agent and the Banks
that it is a corporation, organized, validly existing and in good standing under
the laws of the State of California and has the power and authority and the
legal right to own and operate its properties and to conduct the business in
which it is currently engaged. The Guarantor further represents and warrants to
the Agent that:

        17(a) It has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Guaranty and the other Loan
Documents to which it is a party and has taken all necessary action required by
its form of organization to authorize such execution, delivery and performance.

        17(b) This Guaranty and the other Loan Documents to which it is a party
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

        17(c) The execution, delivery and performance of this Guaranty and the
other Loan Documents to which it is a party will not (i) violate any provision
of any law, statute, rule or regulation or any order, writ, judgment,
injunction, decree, determination or award of any court, governmental agency or
arbitrator presently in effect having applicability to it, (ii) violate or
contravene any provision of its organizational documents, or (iii) result in a
breach of or constitute a default under any indenture, loan or credit agreement
or any other agreement, lease or instrument to which it is a party or by which
it or any of its properties may be bound or result in the creation of any lien
thereunder. It is not in default under or in violation of any such law, statute,
rule or regulation, order, writ, judgment, injunction, decree, determination or
award or any such indenture, loan or credit agreement or other agreement, lease
or instrument in any case in which the consequences of such default or violation
could have a material adverse effect on its business, operations, properties,
assets or condition (financial or otherwise).

        17(d) No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority is required on its part to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Guaranty or the other Loan
Documents to which it is a party.

D-5

--------------------------------------------------------------------------------






        17(e) There are no actions, suits or proceedings pending or, to its
knowledge, threatened against or affecting it or any of its properties before
any court or arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder or under the
other Loan Documents to which it is a party.

        17(f) It expects to derive benefits from the transactions resulting in
the continuation of the Obligations. The Agent may rely conclusively on the
continuing warranty, hereby made, that it continues to be benefitted by the
Agent's and the Banks' extension of credit accommodations to the Borrower and
neither the Agent nor any Bank shall have any duty to inquire into or confirm
the receipt of any such benefits, and this Guaranty shall be effective and
enforceable by the Agent without regard to the receipt, nature or value of any
such benefits.

        Section 18.    Continuing Guaranty; Assignments under Credit
Agreement.    This Guaranty shall (a) remain in full force and effect until
irrevocable payment in full of the Obligations and the expiration of the
obligations, if any, of the Agent and the Banks to extend credit accommodations
to the Borrower, (b) be binding upon the Guarantor, its successors and assigns
and (c) inure to the benefit of, and be enforceable by, the Agent and the Banks
and their successors, transferees, and assigns. Without limiting the generality
of the foregoing clause (c), the Agent or any Bank may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement to any other Persons to the extent and in the manner provided in the
Credit Agreement and may similarly transfer all or any portion of its rights
under this Guaranty to such Persons.

        Section 19.    Reaffirmation.    The Guarantor agrees that when so
requested by the Agent from time to time it will promptly execute and deliver to
the Agent a written reaffirmation of this Guaranty in such form as the Agent may
require.

        Section 20.    Revocation.    Notwithstanding any other provision
hereof, the Guarantor may revoke this Guaranty prospectively as to future
transactions by written notice to that effect actually received by the Agent. No
such revocation shall release, impair or affect in any manner any liability
hereunder with respect to Obligations created, contracted, assumed or incurred
prior to receipt by the Agent of written notice of revocation, or Obligations
created, contracted, assumed or incurred after receipt of such notice pursuant
to any contract entered into by the Agent prior to receipt of such notice, or
any renewals or extensions thereof, theretofore or thereafter made, or any
interest accrued or accruing on such Obligations, or all other costs, expenses
and attorneys' fees arising from such Obligations.

        Section 21.    Governing Law and Construction.    THE VALIDITY,
CONSTRUCTION AND ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS. Whenever possible, each provision of this Guaranty and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Guaranty or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty or any other statement, instrument or transaction contemplated hereby
or relating hereto.

        Section 22.    Consent to Jurisdiction.    AT THE OPTION OF THE AGENT,
THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE GUARANTOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT

D-6

--------------------------------------------------------------------------------




VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE GUARANTOR COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS GUARANTY,
THE AGENT AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

        Section 23.    Waiver of Jury Trial.    EACH OF THE GUARANTOR AND THE
AGENT, BY ITS ACCEPTANCE OF THIS GUARANTY, IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        Section 24.    Counterparts.    This Guaranty may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

        Section 25.    General.    All representations and warranties contained
in this Guaranty or in any other agreement between the Guarantor and the Agent
shall survive the execution, delivery and performance of this Guaranty and the
creation and payment of the Obligations. Captions in this Guaranty are for
reference and convenience only and shall not affect the interpretation or
meaning of any provision of this Guaranty. All incorporation by reference of
covenants, terms, definitions or other provisions from other agreements are
incorporated into this Guaranty as if such provisions were fully set forth
herein, and such incorporation shall include all necessary definitions and
related provisions from such other agreements but including only amendments
thereto agreed to by the Agent, and shall survive any termination of such other
agreements until the Obligations have been indefeasibly paid in full and the
commitments of the Banks to advance funds to the Borrower have been terminated.

[Remainder of this page intentionally left blank.]

D-7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.52



THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

EXHIBIT A TO THIRD AMENDMENT TO CREDIT AGREEMENT



EXHIBIT B TO THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



EXHIBIT C TO THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



EXHIBIT D TO THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

